DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 10, 12 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KO et al. (US 2015/0222450).

Claim 1,
Ko teaches computer-implemented method comprising: receiving, by a computer system, a technical assistance request from a user ([Fig. 1] [0044] the device 1000 receives a text input or a voice input of the user and generate user input information based on the received input); 
analyzing, by a translator, the technical assistance request to determine an intent of the user, wherein the translator comprises a machine learning model; generating, by the translator, a sequence of instructions responsive to the intent of the user ([Fig. 1] [0045] [0050] [0060] the server 3000 analyzes the user's intention based on the user input information using natural language analysis (ontology-based reasoning and probability-based reasoning) and generates and provides the control information to the device 1000; the server 3000 determines the user's intention by analyzing the user input information, and determine a condition (type) for controlling the external apparatus 2000 in such a way that the user's intention is satisfied); and 
performing, by a driver application, the sequence of instructions, wherein the driver application controls the execution of at least one computer applications, wherein the at least one computer applications are not the translator and not the driver application ([0045] [0072] the server 3000 generates and provides control information to the device 1000 such that the device 1000 operates according to the user's intention and that the external apparatus 2000 is controlled by the device 1000; the device 1000 transmits the control command to the external apparatus 2000 in order to follow the user's intention for controlling the external apparatus 2000).

Claim 2,
Ko further teaches the computer-implemented method of claim 1 further comprising: receiving the technical assistance request in the form of natural language text ([0044] receiving text input); parsing, by a parser, the technical assistance request into tokens ([0060] parsing the text to generate parsed data); and determining the intent of the user from the parsed technical assistance request using a machine learning model ([0060] using natural language analysis, probability based reasoning, to determine the intent of the text input).

Claim 4,
Ko further teaches the computer-implemented method of claim 1 further comprising: receiving the technical assistance request in the form of natural language text ([0044] receiving text input); parsing, by a parser, the technical assistance request into tokens ([0060] parsing the text to generate parsed data); analyzing the parsed technical assistance request with a machine learning model ([0060] analyzing the parsed data to identify the intention) and detecting a need for additional information; generating an information request; displaying the information request to the user; receiving additional information from the user ([0060-0061] determining additional information is needed; notifying the user of additional information; receiving the additional information); parsing, by the parser, the additional information into tokens; analyzing the parsed additional information with the machine learning model; and determining the intent of the user from the parsed technical assistance request and the parsed additional information using the machine learning model ([0060-0061] processing the additional information by the repeating the parsing step).

Claim 10,
Ko further teaches the computer-implemented method of claim 1, wherein the technical assistance request is a request to configure a computer environment, and the driver application configures the computer environment according to the technical assistance request ([Fig. 1] computing system of Fig. 1).

Claim 12,
A computer-implemented method comprising: monitoring, by a computer system, user actions; analyzing the user actions using a machine learning model; determining, by the machine learning model based on the user actions, that the user is in need of technical assistance; determining a type of technical assistance needed by the user; generating, by a translator, a sequence of instructions responsive to the type of technical assistance needed by the user; and performing, by a driver application, the sequence of instructions, wherein the driver application controls the execution of at least one computer applications, wherein the at least one computer applications are not the translator and not the driver application. (Claim 12 contains subject matter similar to claim 1, and thus is rejected under similar rationale)

Claim 19,
The computer-implemented method of claim 12, wherein the technical assistance request is a request to configure a computer environment, and the driver application configures the computer environment according to the technical assistance request. (Claim 19 contains subject matter similar to claim 10, and thus is rejected under similar rationale)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over KO et al. (US 2015/0222450) and further in view of Wang et al. (US 9,691,384).

Claim 3,
Ko teaches the computer-implemented method of claim 2, wherein the machine learning model is a neural network.
Wang teaches wherein the machine learning model is a neural network ([pg. 12] neural network).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Ko with teachings of Wang by modifying the method and system of controlling external apparatus connected with device as taught by Ko to include wherein the machine learning model is a neural network for the benefit of performing speech recognition (Wang [pg. 13]). 

Claims 5-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KO et al. (US 2015/0222450) and further in view of Bertilsson (US 2018/0314780).

Claim 5,
Ko teaches all the limitations in claim 1. The difference between the prior art and the claimed invention is that Ko does not explicitly teach wherein the user interface element is a graphical user interface (GUI) request builder, wherein the GUI request builder includes a plurality of visible interface elements for building the technical assistance request.
Bertilsson teaches wherein the user interface element is a graphical user interface (GUI) request builder, wherein the GUI request builder includes a plurality of visible interface elements for building the technical assistance request ([0468] an application builder system that allows an application creator to construct a stand-alone end-user application; the illustrated GUI includes a selectable GUI element represented by icon or indicia 5201 including display of the exemplary term “executable; the application creator may interact with the icon by, for example, clicking or otherwise selecting it; in response to selecting the icon 5201, an application builder GUI module may display a settings window for creating a standalone application; the displayed settings window may include, among of the things, an input field 5202 or other GUI element for receiving an application creator instruction of where to create the standalone application where a file path, for example, may be received from a user to define an output directory or other location for the created standalone application).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Ko with teachings of Bertilsson by modifying method and system of controlling external apparatus connected with device as taught by Ko to include wherein the user interface element is a graphical user interface (GUI) request builder, wherein the GUI request builder includes a plurality of visible interface elements for building the technical assistance request as taught by Bertilsson for the benefit of allowing an application creator to construct a stand-alone end-user application (Bertilsson [0468]).

Claim 6,
Ko teaches all the limitations in claim 1. The difference between the prior art and the claimed invention is that Ko does not explicitly teach wherein the driver application controls the execution of the at least one computer applications by using application programming interfaces (APIs) of the at least one computer applications.
Bertilsson teaches wherein the driver application controls the execution of the at least one computer applications by using application programming interfaces (APIs) of the at least one computer applications ([0468] an application builder system that allows an application creator to construct a stand-alone end-user application; the illustrated GUI includes a selectable GUI element represented by icon or indicia 5201 including display of the exemplary term “executable; the application creator may interact with the icon by, for example, clicking or otherwise selecting it; in response to selecting the icon 5201, an application builder GUI module may display a settings window for creating a standalone application; the displayed settings window may include, among of the things, an input field 5202 or other GUI element for receiving an application creator instruction of where to create the standalone application where a file path, for example, may be received from a user to define an output directory or other location for the created standalone application).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Ko with teachings of Bertilsson by modifying method and system of controlling external apparatus connected with device as taught by Ko to include wherein the driver application controls the execution of the at least one computer applications by using application programming interfaces (APIs) of the at least one computer applications as taught by Bertilsson for the benefit of allowing an application creator to construct a stand-alone end-user application (Bertilsson [0468]).

Claim 15,
The computer-implemented method of claim 12, wherein the driver application controls the execution of the at least one computer applications by using application programming interfaces (APIs) of the at least one computer applications. (Claim 15 contains subject matter similar to claim 6, and thus is rejected under similar rationale)

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over KO et al. (US 2015/0222450) and further in view of Petrucci et al. (US 2014/0341545).

Claim 7,
Ko teaches all the limitations in claim 1. The difference between the prior art and the claimed invention is that Ko does not explicitly teach wherein the driver application controls the execution of the at least one computer applications by using a machine learning-based driver, wherein the machine learning-based driver is a machine learning model trained on prior uses of the at least one computer applications.
Petrucci teaches wherein the driver application controls the execution of the at least one computer applications by using a machine learning-based driver, wherein the machine learning-based driver is a machine learning model trained on prior uses of the at least one computer applications ([0019] the control module 20 controls the output of or the playback of the video data on the displays 42 based on the identification of the source of the video data and prior interactions with the source of the video data learned from inputs to the user input devices 30, 36; the control module 20 also learns the interactions with the source of the video data and stores these interactions for later use in the vehicle 10).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Ko with teachings of Petrucci by modifying method and system of controlling external apparatus connected with device as taught by Ko to include wherein the driver application controls the execution of the at least one computer applications by using a machine learning-based driver, wherein the machine learning-based driver is a machine learning model trained on prior uses of the at least one computer applications as taught by Petrucci for the benefit of controlling video playback in a cabin of a vehicle (Petrucci [0468]).

Claim 8, 
Ko teaches all the limitations in claim 1. The difference between the prior art and the claimed invention is that Ko does not explicitly teach wherein the prior uses include video frames of prior uses of the at least one computer applications.
Petrucci teaches wherein the prior uses include video frames of prior uses of the at least one computer applications ([0019] the control module 20 controls the output of or the playback of the video data on the displays 42 based on the identification of the source of the video data and prior interactions with the source of the video data learned from inputs to the user input devices 30, 36; the control module 20 also learns the interactions with the source of the video data and stores these interactions for later use in the vehicle 10).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Ko with teachings of Petrucci by modifying method and system of controlling external apparatus connected with device as taught by Ko to include wherein the prior uses include video frames of prior uses of the at least one computer applications as taught by Petrucci for the benefit of controlling video playback in a cabin of a vehicle (Petrucci [0468]).

Claim 9,
Ko further teaches the computer-implemented method of claim 8, wherein the driver application controls the execution of the at least one computer applications by mimicking human input ([0136] the server 1000 generates a control command for controlling the external apparatus 2000 in consideration of the voice command of the user, the biometric information of the user, and a condition of the external apparatus 200, and transmits the generated control command to the external apparatus 2000).

Claim 16,
The computer-implemented method of claim 12, wherein the driver application controls the execution of the at least one computer applications by using a machine learning-based driver, wherein the machine learning-based driver is a machine learning model trained on prior uses of the at least one computer applications. (Claim 16 contains subject matter similar to claim 7, and thus is rejected under similar rationale)

Claim 17,
The computer-implemented method of claim 16, wherein the prior uses include video frames of prior uses of the at least one computer applications. (Claim 17 contains subject matter similar to claim 8, and thus is rejected under similar rationale)

Claim 18,
The computer-implemented method of claim 17, wherein the driver application controls the execution of the at least one computer applications by mimicking human input. (Claim 18 contains subject matter similar to claim 9, and thus is rejected under similar rationale)

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KO et al. (US 2015/0222450) and further in view of Kahn (US 7,620,894).

Claim 13,
Ko teaches all the limitations in claim 12. The difference between the prior art and the claimed invention is that Ko does not explicitly teach displaying a message to the user to ask if technical assistance is needed, prior to performing the sequence of instructions.
Kahn teaches displaying a message to the user to ask if technical assistance is needed, prior to performing the sequence of instructions ([col. 2 lines 42-58] a help system could display different types of help text depending on the determined proficiency level: for novice users, basic help text might be displayed; while for experienced users, more advanced help text might be displayed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Ko with teachings of Kahn by modifying the method and system of controlling external apparatus connected with device as taught by Ko to include displaying a message to the user to ask if technical assistance is needed, prior to performing the sequence of instructions as taught by Kahn for the benefit of automatically and dynamically adjusting characteristics of a user interface in response to a user’s proficiency (Kahn [col. 1 lines 5-10]).

Claim 14,
Kahn further teaches the computer-implemented method of claim 13, further comprising: prompting the user for input about the type of technical assistance needed ([col. 2 lines 42-58] different types).

Allowable Subject Matter
Claims 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nozawa et al. (US 2016/0269578) – head mounted display apparatus and method for connecting head mounted display apparatus to external device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656